Title: To Thomas Jefferson from Patrick Gibson, 10 October 1808
From: Gibson, Patrick,Jefferson, George
To: Jefferson, Thomas


                  
                     Sir,
                     Richmond 10th. Octr. 1808
                  
                  We have received your favor of the 6th. Inst. inclosing $250 which shall be appropriated as you direct. the Coal shall be sent with all possible dispatch—Mr. Le Telier informs us that he will be happy to execute any work you may favor him with; we understand from a Silversmith for whom he has done a good deal of work that he has given general satisfaction With respect We are 
                  Sir Your ob Servts.
                  
                     Gibson & Jefferson
                     
                  
               